 


110 HRES 1287 EH: Commending the Honor Flight Network, its volunteers, and donors, for enabling World War II veterans to travel to our Nation’s capital to see the World War II Memorial created in their honor.
U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1287 
In the House of Representatives, U. S.,

September 22, 2008
 
RESOLUTION 
Commending the Honor Flight Network, its volunteers, and donors, for enabling World War II veterans to travel to our Nation’s capital to see the World War II Memorial created in their honor. 
 
 
Whereas in 2004, nearly 60 years after World War II ended, veterans of that war and all those who supported the war effort at home received recognition of their service, sacrifice, and victory through the dedication of a national World War II Memorial located on the National Mall in Washington, District of Columbia; 
Whereas many veterans of World War II are now in their 80s and 90s, and are unable, physically or financially, to visit our Nation’s capital to see the World War II Memorial for themselves; 
Whereas Earl Morse of Ohio and Jeff Miller of North Carolina created the Honor Flight Network to enable World War II veterans to travel to the Memorial; 
Whereas now operating in communities in over 30 States, the Honor Flight Network is a grassroots, nonprofit organization that uses commercial and chartered flights to send veterans on an all-expenses paid trip to Washington, District of Columbia; 
Whereas the Honor Flights are staffed by volunteers and funded by donations; 
Whereas former Senator Bob Dole, himself a wounded veteran of World War II, led the fundraising campaign to build the Memorial and often greets veterans arriving at the Memorial through the Honor Flight Network; 
Whereas of the 16,000,000 veterans who served in World War II, an estimated 2,500,000 are alive today and dying at a rate of over 900 a day; and 
Whereas the Honor Flight Network is working against time to thank America’s World War II veterans: Now, therefore, be it 
 
That the House of Representatives expresses its deepest appreciation to the Honor Flight Network, its volunteers, and donors, who honor America’s World War II veterans with an opportunity to see the World War II Memorial in Washington, District of Columbia. 
 
Lorraine C. Miller,Clerk.
